Title: From Thomas Jefferson to the Board of War, 15 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novr. 15th. 1779.

The board advise the approbation of the proposition from the board of War for building a small magazine at Staunton; but that it be paid for in money, and not by a sale of any of the rifles, these being already ordered to be delivered to the two Western Battalions now raising. They approve also of what is proposed as to the cattle. They advise that no particular supply of Clothing be sent for particular men, but that general supplies be sent to the places of general rendezvous appointed for the two Western Battalions. They approve of engaging Colo. Matthews to have shoes made in the  Western Country and furnishing him with money, on Account for that purpose.

Th: Jefferson

